In the United States Court of Federal Claims
                                  No. 17-502C
                           (Filed: November 1, 2017)
************************************
                                        *
THE FRONT LINE APPAREL                  *
GROUP, INC., d/b/a FRONT LINE           *
APPAREL,                                *
                                        *
            Plaintiff,                  *
                                        *
            v.                          *
                                        *
THE UNITED STATES,                      *
                                        *
            Defendant,                  *
                                        *
      and                               *
                                        *
DAK RESOURCES, INC.,                    *
                                        *
            Defendant-Intervenor.       *
*************************************

                                        ORDER

      Pursuant to the Notice of Voluntary Dismissal filed by Plaintiff, the Court hereby
DISMISSES WITH PREJUDICE the above captioned case. Each party shall bear its
own costs in this protest. The Clerk shall enter judgment accordingly.

       IT IS SO ORDERED.
                                                   s/ Edward J. Damich
                                                   EDWARD J. DAMICH
                                                   Senior Judge